DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 3/15/2022 and 4/4/2022. Claims 1-4, 6-8, 10, 13, 15 and 27-36 are pending. 
The instant application is a 371 of PCT/JP2015/078699 filed 10/2/15 which claims priority to JP2014-203679 filed 10/2/14. A certified copy of the foreign priority document is in the file as is the translation.

Reasons for Allowance
The present disclosure is the first to provide disclosure of establishing stem cells capable of forming chimeras by coculturing pluripotent or multipotent stem cells of a first species with naïve pluripotent stem cells of a second species (conspecies) to form a mosaic colony, selecting the first species thereof and coculturing with a host embryo of the second species (conspecies) in vitro then separating the inner cell mass and selecting therefrom cells of the first species as the stem cells capable of forming chimeras. The closest prior art is the state of the art which introduces a first species of pluripotent or multipotent stem cells into a second species (conspecific) host embryo in vivo. The difference between the prior art and the instant cells is the art introduces stem cells into a host embryo in vivo. The instant claims develop stem cells that can form chimeras by steps meant to adapt then and acclimatized to the host. This involves coculture prior of the two species wherein the first species is selected from the mosaic culture and implanted in a host embryo following which the first species of cells is isolated from an inner cell mass. These steps allow for selection of those cells “capable” of forming chimeras away from those that are “incapable”.

Conclusion
The claims have been renumbered in the following order: 1, 2, 3, 4, 6, 8, 10, 13, 15, 27, 28, 30, 32, 35, 7, 29, 31, 33, 34, 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633